Citation Nr: 1009051	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-36 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968 and from October 1969 to June 1972.  The 
Veteran died in June 2007, and the Veteran's spouse is the 
appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the appellant appointed the Guam Veterans 
Affairs Office (Territory of Guam) as her representative.  
See the June 2007 Appointment of Veterans Service 
Organization as Claimant's Representative form (VA Form 21-
22).  Upon review of the record, it does not appear that the 
representative was given an opportunity to submit argument or 
procedural documents in support of the appellant's claim 
prior to the RO certifying the case to the Board in August 
2009.  When an appellant appeals to the Board, he or she 
"will be accorded full right to representation in all stages 
of an appeal by a recognized organization, attorney, agent, 
or other authorized person."  38 C.F.R. § 20.600 (2009).  
When an appellant has appointed a representative, the RO must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21-
1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 
(2009).  In order to comply with due process of law, the 
appellant's representative must be provided the opportunity 
to review the record and offer written argument on the 
appellant's behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the Guam 
Veterans Affairs Office (Territory of 
Guam) and afford the organization an 
opportunity to review the claims folder 
and submit a VA Form 646 on behalf of the 
appellant.  All efforts made should be 
documented and incorporated into the 
claims file.  Notification of this action 
should be sent to the appellant and 
documented in the claims file.  

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


